     Case 8:19-cv-00124-TPB-JSS Document 29 Filed 08/06/20 Page 1 of 3 PageID 665


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


BONNIE LEE THOMPSON,

        Plaintiff,

v.                                                     Case No. 8:19-cv-124-T-60JSS

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.
                                        /

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and recommendation

of Julie S. Sneed, United States Magistrate Judge, entered on June 19, 2020. (Doc. 27).

Judge Sneed recommends “Plaintiff’s Petition for EAJA Fees Pursuant to 28 U.S.C. §

2312(d) [sic] and for Oral Argument” (Doc. 25) be granted in part and denied in part.

Specifically, Judge Sneed recommends that Plaintiff be awarded reasonable attorney’s

fees in the amount of $6,544.24, expenses in the amount of $20.40, and costs in the

amount of $400.00, for a total award of $ 6,964.64. On June 30, 2020, Plaintiff filed an

objection to the report and recommendation. (Doc. 28).

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

                                       Page 1 of 3
  Case 8:19-cv-00124-TPB-JSS Document 29 Filed 08/06/20 Page 2 of 3 PageID 666


findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews legal

conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S. Ry.

Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-

32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Sneed’s report and

recommendation, in conjunction with an independent examination of the file, the Court

adopts the report and recommendation in all respects. The Court agrees with Judge

Sneed’s detailed and well-reasoned factual findings and legal conclusions. Consequently,

“Plaintiff’s Petition for EAJA Fees Pursuant to 28 U.S.C. § 2312(d) [sic] and for Oral

Argument” (Doc. 25) is granted in part and denied in part.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   1. The report and recommendation (Doc. 27) is AFFIRMED and ADOPTED and

      INCORPORATED BY REFERENCE into this Order for all purposes, including

      appellate review.

   2. “Plaintiff’s Petition for EAJA Fees Pursuant to 28 U.S.C. § 2312(d) [sic] and for

      Oral Argument” (Doc. 25) is GRANTED IN PART and DENIED IN PART.

   3. The motion is GRANTED to the extent that Plaintiff is hereby awarded fees in

      the amount of $6,544.24, expenses in the amount of $20.40, and costs in the

      amount of $400.00, for a total award of $6,964.64. Fees are payable directly to

      Plaintiff’s counsel if the Commissioner determines that Plaintiff does not owe a

      debt to the government; otherwise, the award is payable directly to Plaintiff.

   4. The motion is DENIED to the extent that Plaintiff seeks additional or different


                                       Page 2 of 3
Case 8:19-cv-00124-TPB-JSS Document 29 Filed 08/06/20 Page 3 of 3 PageID 667


   relief.

5. The Clerk is directed to enter an amended final judgment in favor of Plaintiff and

   against the Commissioner of Social Security that includes the award of attorney’s

   fees and costs in this case, as set forth herein.

             DONE and ORDERED in Chambers, in Tampa, Florida, this 6th day of

   August, 2020.




                                                  TOM BARBER
                                                  UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
